DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENTS
The information disclosure statements (IDS) submitted on 14 January 2022 and 18 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.

CLAIM STATUS
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 	Claims 48-55 and 61-115 were pending.
Claims 1-47 and 56-60 were canceled.
Claims 48-53, 66, 72-75, 77, 80, 89-92, 98, 102-103, 107, and 112 are amended by the Examiner’s Amendment attached herein.

Claims 1-47, 56-60, 68-70, 81-88, 93-97, and 111 are canceled by the Examiner’s Amendment attached herein.
Claims 48-55, 61-67, 71-80, 89-92, 98-110, and 112-132 are now pending and in condition for allowance for the reasons set forth herein.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Jeffrey Klayman, on Wednesday, 02 February 2022.

The application has been amended as follows:

Listing of claims:

Claims 1-47 (CANCELED).

48.	(Currently Amended) A beamforming integrated circuit for use with an AESA system, the integrated circuit comprising:

	beamforming RF circuitry configured to process signals for transmitting and/or receiving RF signals; and
	a plurality of RF interfaces operatively coupled with the beamforming RF circuitry and on the interface surface, the plurality of RF interfaces configured for communicating the signals to and/or from the beamforming RF circuitry,
	each of the RF interfaces on the interface surface being at or adjacent to an outer perimeter of the unitary body and positioned between two dedicated ground-RF (GND-RF) interfaces on the interface surface at or adjacent to said outer perimeter, wherein adjacent RF interfaces on the interface surface along said outer perimeter are separated and RF isolated from each other by at least two GND-RF interfaces along the outer perimeter and wherein at least two RF interfaces are configured to operate on signals having different polarizations.

49.	(Currently Amended) The integrated circuit as defined by claim 48, wherein the outer perimeter is rectangular.

50.	(Currently Amended) The integrated circuit as defined by claim [[48]] 49, wherein the outer perimeter includes a first edge and a second edge, wherein the plurality of RF interfaces include a first RF interface positioned on the first edge and a second RF interface positioned on the second edge, the first and second RF interfaces being configured to operate on signals having different polarizations.

51.	(Currently Amended) The integrated circuit as defined by claim 50, wherein the first edge and the second edge meet at a corner of the rectangle such that the first and second RF interfaces are adjacent RF interfaces along the outer perimeter and around the corner from one another.

52.	(Currently Amended) The integrated circuit as defined by claim [[48]] 51, wherein one of the GND-RF interfaces associated with the first RF interface is positioned at the corner such that said GND-RF interface is along both the first edge and the second edge.

53.	(Currently Amended) The integrated circuit as defined by claim 48, further comprising a plurality of power interfaces on the interface surface that are radially inward of the RF interfaces 



55.	(Previously Presented) The integrated circuit as defined by claim 48, wherein the RF isolation mitigates noise and cross-talk between RF interface pads at microwave and millimeter-wave frequencies.

Claims 56-60 (CANCELED).

61.	(Previously Presented) The integrated circuit as defined by claim 48, further comprising:
	a plurality of RF transmit channels, 
	each of the RF transmit channels having a first input configured to receive a signal, a phase controller configured to shift the phase of the first signal, an amplifier configured to amplify the signal, and an output configured to forward the signal to a transmit element of the AESA system; and
	at least one power input for receiving an energizing signal that energizes the plurality of RF transmit channels, the integrated circuit being configured to operate at an RF power using the energizing signal,
	the integrated circuit being configured to operate so that the output RF power in P1dB has a value not exceeding about 10 dBm, 
	the integrated circuit being configured to operate so that the RF power value is not less than about -3 dBm.

62.	(Previously Presented) The integrated circuit as defined by claim 61, wherein the RF power value is between X dBm and Y dBm, where X is between 1-9.7 and Y is between 1-9.8, and X<Y for the selected values of X and Y.

63.	(Previously Presented) The integrated circuit as defined by claim 62, wherein the RF power value is between one or more of the following ranges:
 	4-9 dBm, 
	4-8 dBm,
	4-7 dBm,
	4-6 dBm,
	4-5 dBm.

64.	(Previously Presented) The integrated circuit as defined by claim 61, wherein the plurality of RF transmit channels operate with a quiescent current configured to be at a current value to produce the RF power value of between about -3 dBm to about 10 dBm.

65.	(Previously Presented) The integrated circuit as defined by claim 61, wherein the quiescent DC power is between about 50 and about 80 mW for each channel.

66.	(Currently Amended) The integrated circuit as defined by claim 61, wherein the perimeter includes a first edge and a second edge, the integrated circuit further having a first RF interface port adjacent to or at the first edge and a second RF interface port adjacent to or at the second edge, the first and second RF interface ports being configured to operate on signals having different polarizations.

67.	(Previously Presented) The integrated circuit as defined by claim 66, wherein the first RF interface port is configured to interface with signals that are orthogonal to signals upon which the second RF port interfaces.

Claims 68-70 (CANCELED).

71.	(Previously Presented) The integrated circuit as defined by claim 48, further comprising:
	a plurality of RF circuitry channels for transmitting and/or receiving RF signals, each of the RF circuitry channels being operatively coupled with at least one of the RF interfaces; and
	a channel controller operatively coupled with the plurality of RF circuitry channels, the channel controller being configured to selectively turn on and off one or more sub-sets of the plurality of the RF circuitry channels to control the system in a prescribed manner.

72.	(Currently Amended) The integrated circuit as defined by claim 71, wherein the unitary body contains the plurality of RF circuitry channels, the plurality of RF ports, and the channel controller.

73.	(Currently Amended) The integrated circuit as defined by claim 71, wherein each RF circuitry channel is associated with one of two polarizations such that a first sub-set of the plurality of RF circuitry channels is associated with a first polarization and a second sub-set of the plurality of RF circuitry channels is associated with a second polarization and wherein the channel controller is configured to selectively turn on and off the first and second sub-sets of the plurality of RF circuitry channels to provide improved polarization.

74.	(Currently Amended) The integrated circuit as defined by claim 71, wherein the channel controller is configured to selectively turn on and off one or more sub-sets of the plurality of the RF circuitry channels to control the system to control the shape or magnitude of [[the]] a beam.

75.	(Currently Amended) The integrated circuit as defined by claim 71, wherein the channel controller is configured to selectively turn on and off one or more sub-sets of RF circuitry channels. 

76.	(Previously Presented) The integrated circuit as defined by claim 71, wherein the channel controller is configured to selectively turn on and off one or more sub-sets of the plurality of the RF circuitry channels to control power consumption in a prescribed manner.

77.	(Currently Amended) The integrated circuit as defined by claim 71, wherein a first channel of the plurality of RF circuitry channels has a first phase shifter configured to shift a first signal, and a second channel of the plurality of RF circuitry channels has a second phase shifter configured to shift a second signal, 

	the first and second phase shifters being selectable so that [[the]] a combined signal of the shifted first and second signals has one of a plurality of different selectable polarizations.

78.	(Previously Presented)	The integrated circuit as defined by claim 48, wherein the flip-chip package is achieved using flip-chip chip scale package (FC-CSP).

79.	(Previously Presented)	The integrated circuit as defined by claim 48, wherein the flip-chip package is achieved using wafer level chip scale package (WLCSP).

80.	(Currently Amended) A phased array system comprising: 
	a plurality of beamforming elements; and


at least one beamforming integrated circuit comprising:
	a unitary body having an interface surface, the body comprising a flip-chip package;
	beamforming RF circuitry configured to process signals for transmitting and/or receiving RF signals; and
	a plurality of RF interfaces operatively coupled with the beamforming RF circuitry and on the interface surface, each of the RF interfaces operatively coupled with one of the beamforming elements and configured for communicating the signals to and/or from the beamforming RF circuitry,
	each of the RF interfaces on the interface surface being at or adjacent to an outer perimeter of the unitary body and positioned between two dedicated ground-RF (GND-RF) interfaces on the interface surface at or adjacent to said outer perimeter, wherein adjacent RF interfaces on the interface surface along said outer perimeter are separated and RF isolated from each other by at least two GND-RF interfaces along the outer perimeter and wherein at least two RF interfaces are configured to operate on signals having different polarizations.

Claims 81-88 (CANCELED).

89.	(Currently Amended) [[A]] The phased array system of claim 80, further comprising:
	a substrate;
	[[a]] the plurality of beamforming elements on the substrate; and
	the at least one beamforming integrated circuit on the substrate 




90.	(Currently Amended) The phased array system of claim 89, wherein the beamforming elements are patch antennas 





91.	(Currently Amended) The phased array system of claim [[89]] 80, comprising a plurality of said beamforming integrated circuits.

92.	(Currently Amended) The phased array system of claim [[89]] 91, wherein each beamforming integrated circuit comprises two channels having different polarizations and wherein the phased array system comprises a controller configured to selectively turn on and off channels to improve polarization of the phased array system.

Claims 93-97 (CANCELED).


	energizing at least one beamforming integrated circuit comprising:
		a unitary body having an interface surface, the body comprising a flip-chip package;
		beamforming RF circuitry configured to process signals for transmitting and/or receiving RF signals, the beamforming RF circuitry having a plurality of RF circuitry channels for transmitting and/or receiving RF signals; and
		a plurality of RF interfaces operatively coupled with the beamforming RF circuitry and on the interface surface, the plurality of RF interfaces configured for communicating the signals to and/or from the beamforming RF circuitry,
		each of the RF interfaces on the interface surface being at or adjacent to an outer perimeter of the unitary body and positioned between two dedicated ground-RF (GND-RF) interfaces on the interface surface at or adjacent to said outer perimeter, wherein adjacent RF interfaces on the interface surface along said outer perimeter are separated and RF isolated from each other by at least two GND-RF interfaces along the outer perimeter and wherein at least two RF interfaces are configured to operate on signals having different polarizations;
	determining a desired system function; and
	selectively turning on and off one or more sub-sets of the plurality of the RF circuitry channels to control the desired system function.



100.	(Previously Presented) The method of claim 98, wherein the desired system function includes distributing or combining signals from different beamforming integrated circuits in an AESA system. 

101.	(Previously Presented) The method of claim 98, wherein the desired system function includes controlling power consumption in a prescribed manner.

102.	(Currently Amended) The method of claim 98, wherein energizing at least one beamforming integrated circuit comprises energizing a plurality of beamforming integrated circuits, each beamforming integrated circuit comprising two channels having different polarizations, and wherein selectively turning on and off one or more sub-sets of the plurality of the RF circuitry channels to control the desired system function comprises selectively turning on and off channels to provide improved polarization.

103.	(Currently Amended) The method of claim [[98]] 102, wherein the different polarizations include two polarizations that are orthogonal to one another.

104.	(Previously Presented) The method of claim 98, wherein selectively turning on and off one or more sub-sets of the plurality of the RF circuitry channels occurs during transmission or receipt of a beam.

105.	(Previously Presented) The method of claim 98, wherein selectively turning on and off one or more sub-sets of the plurality of the RF circuitry channels occurs before transmission or receipt of a beam.

106.	(Previously Presented) The method of claim 98, wherein a first RF circuitry channel of the plurality of RF circuitry channels has a first selectable phase shifter configured to shift a first signal, and a second RF circuitry channel of the plurality of RF circuitry channels has a second selectable phase shifter configured to shift a second signal, the method further comprising:
	selecting the phase shift of the first signal by selecting the first phase shifter;
	selecting the phase shift of the second signal by selecting the selecting phase shifter; 
	 receiving, at a combiner, the shifted first and second signals from the first and second channels,
	combining, using the combiner, the first and second shifted signals to produce a combined signal,


107.	(Currently Amended) A method of transmitting a signal using beamforming, the method comprising:
	providing a beamforming integrated circuit :
		a unitary body having an interface surface, the body comprising a flip-chip package;
		beamforming RF circuitry configured to process signals for transmitting and/or receiving RF signals, the beamforming RF circuitry having a plurality of RF transmit channels, each of the RF transmit channels having a first input configured to receive a signal, a phase controller configured to shift the phase of the first signal, an amplifier configured to amplify the signal, and an output configured to forward the signal to a transmit element of the AESA system, the integrated circuit also having at least one DC power input; and
		a plurality of RF interfaces operatively coupled with the beamforming RF circuitry and on the interface surface, the plurality of RF interfaces configured for communicating the signals to and/or from the beamforming RF circuitry,
		each of the RF interfaces on the interface surface being at or adjacent to an outer perimeter of the unitary body and positioned between two dedicated ground-RF (GND-RF) interfaces on the interface surface at or adjacent to said outer perimeter, wherein adjacent RF interfaces on the interface surface along said outer perimeter are separated and RF isolated from each other by at least two GND-RF interfaces along the outer perimeter and wherein at least two RF interfaces are configured to operate on signals having different polarizations;
	receiving an energizing signal though the power input; and
	operating the integrated circuit at a quiescent current with the received energizing signal so that the integrated circuit operates at an RF power value within a prescribed range of RF power values,  
	the RF power value not exceeding about 10 dBm in output P1dB, 
	the RF power value that is greater than about -3 dBm in output P1dB.

108.	(Previously Presented) The method of claim 107, wherein the RF power value is between X dBm and Y dBm, where X is between 1-9.7 and Y is between 1-9.8, and X<Y for the selected values of X and Y.

109.	(Previously Presented) The method of claim 108, wherein the RF power value is between one or more of the following ranges:
 	4-9 dBm, 
	4-8 dBm,
	4-7 dBm,
	4-6 dBm,
	4-5 dBm.



Claim 111 (CANCELED).

112.	(Currently Amended) The method of claim [[111]] 107, wherein the different polarizations include two polarizations that are orthogonal to one another.

113.	(Previously Presented)	The integrated circuit as defined by claim 48, wherein:
	the interface surface includes a plurality of contact pads positioned with respect to a rectangular grid having 99 pad locations arranged as 9 rows designatable as rows A-I and 11 columns designatable as columns 1-11;
	pads for the RF interfaces are at pad locations A3, A9, B1, B11, H1, H11, I3, I6, and I9; and
	pads for the GND-RF interfaces are at pad locations A1, A2, A4, A8, A10, A11, C1, C11, G1, G11, I1, I2, I4, I5, I7, I8, I10, and I11.

114.	(Previously Presented)	The integrated circuit according to claim 113, wherein pads for analog supply signals are at pad locations within columns 4-8 of rows D-F inclusive and wherein each analog supply signal pad in row D, row F, column 4, and 

115.	(Previously Presented)	The integrated circuit according to claim 114, wherein pads for digital signals are at pad locations D1, D11, E1, E11, F1, and F11.

116.	(New)	The integrated circuit according to claim 48, wherein the different polarizations include two polarizations that are orthogonal to one another.

117.	(New)	The integrated circuit according to claim 48, wherein:
	a first sub-set of the plurality of RF interfaces are configured to operate on signals having a first polarization; and
	a second sub-set of the plurality of RF interfaces are configured to operate on signals having a second polarization different than the first polarization.

118.	(New) The phased array system of claim 80, wherein, for each of said beamforming integrated circuits, the outer perimeter is rectangular.

119.	(New) The phased array system of 118, wherein, for each of said beamforming integrated circuits, the outer perimeter includes a first edge and a second edge, wherein the plurality of RF interfaces include a first RF interface positioned on the first edge and a second RF interface positioned on the second edge, the first and second RF interfaces being configured to operate on signals having different polarizations.


121.	(New) The phased array system of claim 120, wherein, for each of said beamforming integrated circuits, one of the GND-RF interfaces associated with the first RF interface is positioned at the corner such that said GND-RF interface is along both the first edge and the second edge.

122.	(New) The phased array system of claim 80, wherein each of said beamforming integrated circuits further comprises a plurality of power interfaces on the interface surface that are radially inward of the RF interfaces.

123.	(New) The phased array system of claim 80, wherein, for each of said beamforming integrated circuits, the RF interfaces are spaced between 300 and 400 microns apart on the interface surface.

124.	(New) The phased array system of claim 80, wherein, for each of said beamforming integrated circuits, the RF isolation mitigates noise and cross-talk between RF interface pads at microwave and millimeter-wave frequencies.


	a plurality of RF circuitry channels for transmitting and/or receiving RF signals, each of the RF circuitry channels being operatively coupled with at least one of the RF interfaces; and
	a channel controller operatively coupled with the plurality of RF circuitry channels, the channel controller being configured to selectively turn on and off one or more sub-sets of the plurality of the RF circuitry channels to control the system in a prescribed manner.

126.	(New) The phased array system of claim 125, wherein, for each of said beamforming integrated circuits, each RF circuitry channel is associated with one of two polarizations such that a first sub-set of the plurality of RF circuitry channels is associated with a first polarization and a second sub-set of the plurality of RF circuitry channels is associated with a second polarization and wherein the channel controller is configured to selectively turn on and off the first and second sub-sets of the plurality of RF circuitry channels to provide improved polarization.

127.	(New) The phased array system of claim 125, wherein, for each of said beamforming integrated circuits, the channel controller is configured to selectively turn on and off one or more sub-sets of the plurality of the RF circuitry channels to control the system to control the shape or magnitude of a beam.



129.	(New) The phased array system of claim 125, wherein, for each of said beamforming integrated circuits, the channel controller is configured to selectively turn on and off one or more sub-sets of the plurality of the RF circuitry channels to control power consumption in a prescribed manner.

130.	(New) The phased array system of claim 125, wherein, for each of said beamforming integrated circuits, a first channel of the plurality of RF circuitry channels has a first phase shifter configured to shift a first signal, and a second channel of the plurality of RF circuitry channels has a second phase shifter configured to shift a second signal, 
	the system further having a combiner to receive the shifted first and second signals to produce a combined signal,
	the first and second phase shifters being selectable so that the combined signal has one of a plurality of different selectable polarizations.

131.	(New)	The phased array system of claim 80, wherein, for each of said beamforming integrated circuits, the flip-chip package is achieved using flip-chip chip scale package (FC-CSP).


ALLOWABLE SUBJECT MATTER
Claims 48-55, 61-67, 71-80, 89-92, 98-110, and 112-132 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 48, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A beamforming integrated circuit for use with an AESA system, the integrated circuit comprising:
	a unitary body having an interface surface, the body comprising a flip-chip package;
	beamforming RF circuitry configured to process signals for transmitting and/or receiving RF signals; and
	a plurality of RF interfaces operatively coupled with the beamforming RF circuitry and on the interface surface, the plurality of RF interfaces configured for communicating the signals to and/or from the beamforming RF circuitry,
	each of the RF interfaces on the interface surface being at or adjacent to an outer perimeter of the unitary body and positioned between two dedicated ground-RF (GND-RF) interfaces on the interface surface at or adjacent to said outer perimeter, wherein adjacent RF interfaces on the interface surface along said outer perimeter are separated and RF isolated from each other by at least two GND-RF interfaces along the outer perimeter and wherein at least two RF interfaces are configured to operate on signals having different polarizations. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.

	Furthermore, Mohamadi (US 2015/0241552, “MOHAMADI”) discloses a wafer scale antenna system with a particular power interface.  However, like TESHIBA, MOHAMADI, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Buer et al. (US 2018/0019804, “BUER”) discloses a method and system for grounding a beamforming circuit.  However, like TESHIBA and MOHAMADI, BUER, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 48 is deemed allowable over the prior art.  Independent claims 80, 98, and 107 encompass the same or substantially the same scope as claim 48 and are therefore allowable for at least the same reasons discussed above.  The remaining dependent claims are each allowable based at least on their respective dependency to claims 48, 80, 98, or 107.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648